DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 13, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US Patent No.: 9667111).
For claim 1, Kim et al. disclose the claimed invention comprising: a rotor core (reference numerals 110, 140, see figures 4, 7) including accommodation holes (in which magnets 150 are disposed, see figure 4) penetrating the rotor core in an axial direction (see figures 4, 7); permanent magnets (reference numeral 150) respectively accommodated in the accommodation holes (see figure 4); an endplate (reference numerals 170-1, 170-2, figures 7, 9) configured to cover an end of the rotor core (see figures 4, 7, 9); and a soft magnetic core (reference numeral 160) disposed on the endplate (see figures 7, 9).  
For claim 2, Kim et al. disclose the soft magnetic core (reference numeral 160) being disposed between the rotor core (reference numerals 110, 140, see figures 4, 7) and the endplate (reference numerals 170-1, 170-2, figures 7, 9).  
For claim 3, Kim et al. disclose the soft magnetic core (reference numeral 160) comprising a single core plate (reference numeral 160, see figure 7) disposed between the rotor core (reference numeral 110) and the endplate (reference numerals 170-1, 170-2, figures 7, 9).  
For claim 4, Kim et al. disclose the core plate (reference numeral 160) having a ring shape (see figure 7) corresponding to the rotor core (reference numeral 110, see figure 7).  
For claim 5, Kim et al. disclose the core plate (reference numeral 160) including exposure holes (formed when core plate 160 is disposed on the rotor core 140, figure 7) through which the permanent magnets (reference numeral 150, see figure 4) are exposed (see figures 4, 7).  
For claim 6, Kim et al. disclose the core plate (reference numeral 160) at least partially covering the accommodation holes (in which magnets 150 are disposed, see figure 4).  
For claim 7, Kim et al. disclose the soft magnetic core (reference numeral 160) comprising a plurality of core pieces (reference numeral 161, see figure 4) disposed between the rotor core (reference numeral 110, figure 7) and the endplate (reference numerals 170-1, 170-2, figures 7, 9).  
For claim 8, Kim et al. disclose the plurality of core pieces (reference numeral 161, see figure 4) being disposed to be spaced apart from one another and cooperatively define a ring shape corresponding to the rotor core (see figures 4, 7).  
For claim 9, Kim et al. disclose the permanent magnets (reference numeral 150) being exposed through gaps between the plurality of core pieces (reference numeral 161, see figure 4).  
For claim 10, Kim et al. disclose the plurality of core pieces (reference numeral 161, figure 4) at least partially covering the accommodation holes (in which magnets 150 are disposed, see figure 4).  
For claim 13, Kim et al. disclose an accommodation groove (in the endplate 170-1, 170-2 in which core 160 is disposed, see figure 9) being disposed in an inner surface of the endplate (reference numerals 170-1, 170-2) that faces the rotor core (reference numeral 140, see figure 9), and the soft magnetic core (reference numeral 160) being accommodated in the accommodation groove (see figure 9).  
For claim 15, Kim et al. disclose the endplates (reference numerals 170-1, 170-2) being formed by plastic injection molding (see column 7, lines 44-56), i.e. the endplate is made of a non-magnetic material.  
For claim 16, Kim et al. disclose the soft magnetic core (reference numeral 160) comprising a plurality of core pieces (reference numeral 161, see figure 4), wherein the plurality of core pieces (reference numeral 161, see figure 4) are respectively accommodated in a plurality of accommodation grooves (in the endplate 170-1, 170-2 in which core 160 is disposed, see figure 9) disposed in an inner surface of the endplate (reference numerals 170-1, 170-2) that faces the rotor core (reference numeral 140, see figure 9), and wherein shapes and a sizes of the plurality of accommodation grooves respectively correspond to shapes and sizes of the plurality of core pieces (see figure 9).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. as applied to claim 1 above, and further in view of Lee et al. (US Patent No.: 9048712, hereinafter Lee '712).
For claim 11, Kim et al. disclose the claimed invention except for a coupling protrusion disposed on the soft magnetic core; and a coupling groove disposed in the rotor core and configured to accommodate the coupling protrusion.  Lee '712 disclose coupling protrusions (reference numeral 440) disposed on the magnetic core (reference numerals 390a, 390b, see figures 4, 7) and accommodated by the grooves (reference numeral 344) in the rotor (protrusions 440 disposed on the magnetic core 390a, 390b, and being disposed in the grooves 344 in the rotor, see figures 4, 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the coupling protrusions disposed on the magnetic core with the coupling groove in the rotor and accommodating the coupling protrusions as disclosed by Lee '712 for the soft magnetic core and rotor core of Kim et al. for predictably providing desirable configuration for facilitating the proper assembly of the components.  

Claim(s) 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. as applied to claim 1 above, and further in view of Lee et al. (US Patent No.: 9419482, hereinafter Lee '482).
For claim 12, Kim et al. disclose the claimed invention except for a fixing protrusion disposed on the soft magnetic core; and a fixing groove disposed in the endplate and configured to accommodate the fixing protrusion.  Lee '482 disclose a fixing protrusion (reference numeral 426) disposed on the soft magnetic core (reference numeral 428, see figure 6); and a fixing groove (reference numeral 424) disposed in the endplate (reference numerals 390a, 390b) and configured to accommodate the fixing protrusion (reference numeral 426, see figure 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the fixing protrusion disposed on the magnetic core with the fixing groove disposed in the endplate and accommodating the fixing protrusion as disclosed by Lee '482 for the soft magnetic core and endplate of Kim et al. for predictably providing desirable configuration for facilitating the proper assembly of the components.  
For claim 14, Kim et al. disclose the claimed invention except for a through-hole being disposed in the endplate, and the soft magnetic core being accommodated in the through-hole so as to be disposed on a same layer as the endplate.  Lee '482 disclose a through-hole (reference numeral 424) being disposed in the endplate (reference numerals 390a, 390b, see figure 6), and the soft magnetic core (reference numeral 428) being accommodated in the through-hole (reference numeral 424) so as to be disposed on a same layer as the endplate (see figure 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the through-hole in the endplate with the core accommodated in the through-hole as disclosed by Lee '482 for the soft magnetic core and endplate of Kim et al. for predictably providing desirable configuration for facilitating the proper assembly of the components.  






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of rotor configurations: US 10404114 B2 (Sano; Shinya), US 10270306 B2 (Yamada; Yoji et al.), US 9608485 B2 (Yamagishi; Yoshitada et al.), US 9502929 B2 (Yamada; Yoji et al.), US 9484777 B2 (Kim; Hyunseop), US 8593029 B2 (Inoue; Masaya et al.), US 7279821 B2 (Fukushima; Tomohiro et al.), US 20200169130 A1 (KIM; Jaeho et al.), US 20190386530 A1 (TAKAHASHI; Ryogo et al.), US 20190103791 A1 (Goel; Ashish et al.), US 20180198331 A1 (SANO; Shinya), US 20140375162 A1 (KIM; Won-ho et al.), US 20130300242 A1 (Yamada; Yoji et al.), US 20130187506 A1 (LEE; Jae Young et al.), US 20130187486 A1 (Lee; Jae Young et al.), US 20130119808 A1 (HIROKAWA; Tsuyoshi et al.), US 20120187794 A1 (Inoue; Masaya et al.), US 20120146336 A1 (HORI; Masahiro et al.), US 20050285468 A1 (Fukushima, Tomohiro  et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834